Maletz, Judge:
These protests enumerated in schedule “A,” hereto attached and made a part hereof, have been submitted for decision on a written stipulation, reading as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiffs and the Assistant Attorney General for the United States that the items marked “A” and initialed EMP (Commodity Specialist’s Initials) by Commodity Specialist Edward M. Pyne (Commodity Specialist’s Name) on the invoices covered by the protests enumerated on Schedule A attached hereto, and assessed with duty at 27%$ each plus 32%% ad valorem under item 715.45 TSUS do not consist of apparatus for recording the time of day, or for measuring, recording or otherwise indicating intervals of time; that said items, which are “self-timers” solely or chiefly used with cameras, consist of a metal housing, a spring-driven motor, and a plunger, which plaintiffs claim are properly dutiable under item 678.50, Tariff Schedules of the United States at 10% ad valorem as machines not specially provided for.
IT IS FURTHER STIPULATED AND AGREED that the protests be submitted on this stipulation.
This stipulated statement of the facts is sufficient to remove the present merchandise from the classification given by the collector and to establish the proper classification, as claimed by the plaintiffs, to be under item 678.50, Tariff Schedules of the United States, at 10 percent ad valorem as machines not specially provided for.
To the extent indicated the protests are sustained and judgment will be rendered accordingly.